        Case 1:19-cv-01257-ALC-SN Document 105-1 Filed 10/08/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------X   19-cv-1257

 RODOLFO          MONTER        HERNANDEZ,                  DECLARATION OF
 individually and on behalf of others similarly             RODOLFO MONTER HERNANDEZ
 situated,

                                    Plaintiffs,

                  -against-

 99 THAI PLAYGROUND LLC, (D/B/A
 THAIMEE TABLE (F/K/A NGAM)), INSPIRED
 HOSPITALITY MANAGEMENT LLC (D/B/A
 THAIMEE    TABLE     (F/K/A   NGAM)),
 NGAMPROM THAIMEE (A/K/A HONG),
 MATT BRUCK, CHAI THAIMEE, and LUIGI
 DOE,

                                     Defendants.
 -------------------------------------------------------X



I, Rodolfo Monter Hernandez, declare under penalty of perjury, pursuant to 28 U.S.C. §1746,

that:

         1.      I am the Plaintiff in the above-captioned action, and I have personal knowledge of

the matters stated below.

         2.      I reside in Bronx County, New York.

         3.      I was employed by the Defendants at their restaurant Thaimee Table in

Manhattan, New York from approximately June 2012 until on or about February 1, 2019.

         4.      From 2012 until 2018, I understood the owners of Thaimee Table to be Defendant

Ngamprom “Hong” Thaimee (“Ms. Thaimee”) and former Defendant Andrew Pirgousis (“Mr.

Pirgousis”) whom I knew as Andy.
     Case 1:19-cv-01257-ALC-SN Document 105-1 Filed 10/08/20 Page 2 of 3




       5.     In or around 2018, Mr. Pirgousis left Thaimee Table.

       6.     At around the time Mr. Pirgousis left, Ms. Thaimee introduced the staff to an

individual named “Matt” as her new partner in the restaurant. It was my understanding from this

interaction that Matt was replacing Mr. Pirgousis as an owner of Thaimee Table.

       7.     I was not aware of Matt’s last name at the time of the filing of the lawsuit.

       8.     From that time until I stopped working at Thaimee Table, Matt, whom I now

know to be Defendant Matt Bruck, would work at the restaurant on a regular basis, more than

once per week.

       9.     Defendant Matt Bruck had the authority to issue orders to the staff, myself

included.

       10.    Defendant Matt Bruck was the individual responsible for paying the staff our

wages in the form of cash on a weekly basis.

       11.    Occasionally, Defendant Matt Bruck would order me to deliver supplies and food

from Thaimee Table to two other locations operated by Defendants. Both operated under the

name “Thaimee Magic” and were located in food courts at 570 Lexington Ave. in Manhattan and

the Ganesvoort Market on West 14th St. in Manhattan.

       12.    In April of 2019, before the Complaint was amended to include Defendant Matt

Bruck’s last name, I personally spoke with him. I contacted him to ask that he pay me $1800.00 in

wages I was never paid during the time he was responsible for paying staff wages. During this

conversation, he told me that I would not receive my $1800.00 because I had filed a lawsuit and

that if I wanted my wages he would only deal with “my little friends.” I understood “my little

friends” to mean my attorneys. I understood from this conversation that Defendant Matt Bruck

was aware of the lawsuit pending against him as early as April 2019.
      Case 1:19-cv-01257-ALC-SN Document 105-1 Filed 10/08/20 Page 3 of 3




       13.     I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed:      Bronx, NY
                 10/8/2020

               Date

                                                       ___________________________
                                                            Rodolfo Monter Hernandez
